Case 2:18-cv-00135-JRG Document 309 Filed 05/15/19 Page 1 of 4 PageID #: 28968



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


FRACTUS, S.A.,                                   §
                                                 §
              Plaintiff,                         §    CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                 §               LEAD CASE
v.                                               §
                                                 §
AT&T MOBILITY LLC,                               §
                                                 §
T-MOBILE US, INC., T-MOBILE USA,                 §    CIVIL ACTION NO. 2:18-CV-00137-JRG
INC.,                                            §              MEMBER CASE
                                                 §
                                                 §
VERIZON COMMUNICATIONS INC.,                     §    CIVIL ACTION NO. 2:18-CV-00138-JRG
CELLCO PARTNERSHIP D/B/A VERIZON                 §              MEMBER CASE
WIRELESS,                                        §
                                                 §
              Defendants.                        §


                                 ORDER MEMORIALIZING
                            RULINGS FROM MAY 14, 2019 HEARING

        Before    the      Court   is   Defendants’   and   Intervenor–Defendants’    Motion    to

 Compel Supplementation of Fractus’s Privilege Log (the “263 Motion”) (Dkt. No. 263) and

 Motion to Compel Production of Documents (the “270 Motion”) (Dkt. No. 270). Pursuant to

 the Court’s Discovery Order (Dkt. No. 73), the parties met and conferred regarding these

 Motions and filed a Joint Notice (Dkt. No. 301) narrowing their disputes to the following issues:

     1) As to the 263 Motion, whether Fractus must produce documents on its privilege log for
        which Ron Epstein is designated as the “involved attorney” (the “Epstein Documents”);
        and

     2) As to the 270 Motion, whether production of redacted Samsung and ZTE damages reports
        moots Defendants’ motion to produce those reports.
Case 2:18-cv-00135-JRG Document 309 Filed 05/15/19 Page 2 of 4 PageID #: 28969



   The Court heard argument on these issues on May 14, 2019. This Order summarizes and

memorializes the Court’s rulings as announced into the record during the course of that hearing.

This Order does not limit the rulings as announced in any way.

       Fractus filed an ex parte declaration of Marta Barba in support of its assertions of privilege

over the Epstein Documents, a redacted version of which was served on Defendants (the “Barba

Declaration”). (Dkt. No. 307.) The Barba Declaration organized the Epstein Documents into

several descriptive categories. (Id. ¶ 31(a)–(k).) The Court ruled on these categories as follows:

       As to paragraph (a), the Court sustained the assertion of privilege.

       As to paragraph (b), the Court sustained the assertion of privilege.

       As to paragraph (c), the Court ordered the documents produced with targeted redactions of

privileged information.

       As to paragraph (d), the Court sustained the assertion of privilege.

       As to paragraph (e), the Court ordered the documents produced with targeted redactions of

privileged information.

       As to paragraph (f), the Court ordered Document 940158 produced at the agreement of

Fractus and Document 988222 produced with targeted redactions of privileged information. The

Court sustained the assertion of privilege as to the remaining documents.

       As to paragraph (g), the Court ordered the documents produced. The Court found that the

common legal interest privilege did not apply because there was no anticipation that the parties

would be co-parties to litigation.

       As to paragraph (h), the Court ordered the documents produced with targeted redactions of

privileged information.




                                                 2
Case 2:18-cv-00135-JRG Document 309 Filed 05/15/19 Page 3 of 4 PageID #: 28970



       As to paragraph (i), the Court ordered Document 1104571 to be produced and Document

652889 to be produced with targeted redactions of privileged information. The Court sustained the

assertion of privilege as to pages 2, 3, and 4 of Document 326810 but ordered the remainder of the

document to be produced.

       As to paragraph (j), the Court sustained the assertion of privilege.

       As to paragraph (k), the Court ordered Document 339422 to be produced. The Court

sustained the assertion of privilege as to the remaining documents.

       To the extent any Epstein Documents was not specifically identified in any category of the

Barba Declaration, the parties should consider the Court’s ruling as to these categories as

representative of its ruling as to any remaining documents.

       Accordingly, the 263 Motion (Dkt. No. 263) is GRANTED-IN-PART and DENIED-IN-

PART as set forth above. The Court ORDERED the parties to meet and confer on a date by which

Fractus would produce the documents that the Court ordered produced.

       The Court also GRANTED-IN-PART the 270 Motion (Dkt. No. 270) and ORDERED

that Fractus shall produce the Samsung and ZTE damages reports with redactions of third-party

confidential information only. Fractus’ own confidential information may not be redacted but

may be produced subject to the appropriate confidentiality designations under the Court’s

Protective Order. (Dkt. No. 75.)

       To the extent the Joint Notice (Dkt. No. 301) narrowed the disputes among the parties, the

Court DENIES AS WITHDRAWN the remainder of the 263 Motion and 270 Motion.




                                                 3
Case 2:18-cv-00135-JRG Document 309 Filed 05/15/19 Page 4 of 4 PageID #: 28971




     So Ordered this
     May 14, 2019




                                      4
